                              IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

DR. GAVIN CLARKSON, an individual

                    Plaintiff,
v.                                                                       Civ. No. 2:18-cv-00870-KRS-GBW

BOARD OF REGENTS OF NEW MEXICO
STATE UNIVERSITY, DAN HOWARD in his
individual capacity and official capacity as
Provost; JAMES HOFFMAN in his individual
capacity and official capacity as Dean; ENRICO
PONTELLI in his individual capacity and
official capacity as Hearing Officer, and
NANCY ORETSKIN in her individual capacity
and official capacity.

                    Defendants.

                     DEFENDANTS’ SECOND MOTION IN LIMINE
              TO EXCLUDE EVIDENCE OF SELF-PLAGIARISM ALLEGATIONS

           COME NOW Defendant Board of Regents of New Mexico State University (“NMSU”)

and Defendant Dr. Enrico Pontelli (collectively “Defendants”)1, by and through their attorneys of

record, Conklin, Woodcock & Ziegler, P.C. (Christa M. Hazlett and Kathy L. Black), and for their

Second Motion in Limine to Exclude Evidence of Self-Plagiarism Allegations, state as follows:

           Defendants request that during voir dire examination and trial, Plaintiff, his counsel, and

all witnesses refrain from testifying, eliciting testimony, or commenting in front of the jury on the

source and nature of allegations of self-plagiarism believed to have been directed toward Plaintiff

in the spring of 2017. Such evidence is irrelevant, confuses the issues, and invades the privacy

interests of individuals not a party to this lawsuit.


1
    The other defendants appearing in the caption were previously dismissed from the case.

                                                           1
                                           BACKGROUND

        Plaintiff is a former untenured Associate Professor in the NMSU College of Business.

NMSU terminated his employment on April 27, 2018, when he failed to return to work as directed

following an unpaid leave of absence. NMSU provided a Notice of Proposed Termination and

held a pre-determination hearing on April 13, 2018, presided over by Defendant Pontelli.2

        The Notice of Proposed Termination (“the Notice”) states that “just cause for your

proposed termination is your refusal to return to duty following revocation of a previously

approved leave without pay.” Defendants’ MSJ, Exhibit K. The Notice further states that on June

19, 2017, Plaintiff “sought leave for the express purpose of serving in a presidential appointment”

and that NMSU approved the leave “[b]ased on this specific justification.” Id. NMSU learned

that Plaintiff resigned the presidential appointment effective December 29, 2017, and on January

12, 2018, revoked the leave without pay. Defendants’ MSJ, Exhibit J. The Notice does not

mention anything related to Plaintiff’s performance as an Associate Professor, including no

references to the quality of Plaintiff’s scholarly publications.

        Plaintiff alleges that in early 2017, months before he requested the leave of absence, an

unknown NMSU faculty member submitted a “defamatory dossier” to his supervisors alleging

“self-plagiarism” in his scholarly publications. Plaintiff makes the following specific allegations:




2
 See Defendants’ Motion for Summary Judgment (“Defendants’ MSJ”) (Doc. 74) Undisputed Material Facts ¶¶ 18-
31; Exhibit K.

                                                     2
           Approximately two weeks after [Plaintiff] attended the presidential inauguration in January
           2017, a defamatory dossier was submitted to his supervisors alleging that he had engaged
           in plagiarism. Complaint, ¶ 15.

           The fake dossier contained passages that [Plaintiff] periodically re-uses, with proper
           attribution, from earlier articles. The fake dossier omitted these attributions in an attempt
           to persuade the Promotion & Tenure (“P&T”) committee not to renew [Plaintiff’s] contract.
           Complaint, ¶ 16.

           Based on information and belief, Defendant Oretskin3 was involved in either the
           preparation, dissemination, or discussion of that defamatory dossier at [Plaintiff’s] at prior
           [Promotion & Tenure] committee reviews. Complaint, ¶ 17.

If the Promotion & Tenure committee received and considered any allegations of self-plagiarism,

such allegations had no effect on Plaintiff’s employment. He was granted a contract for the 2017-

2018 academic year. Defendants’ MSJ, Exhibit E.

           Plaintiff believes that former NMSU faculty member Dr. Nancy Oretskin “was involved in

either the preparation, dissemination, or discussion” of the self-plagiarism allegations, and Plaintiff

has repeatedly sought information on her role in making or discussing the allegations, if any, as

well as the identity of the faculty member who prepared the “defamatory dossier.” Dr. Oretskin

is a licensed New Mexico attorney and Plaintiff filed a complaint against her with the Disciplinary

Board of the New Mexico Supreme Court, alleging improper actions on her part in preparing or

disseminating the allegations. See Defendants’ Response in Opposition to Plaintiff’s Motion for

Partial Summary Judgment (“Defendants’ Response”), UMF #43. Dr. Oretskin requested five

affidavits be prepared in her defense to the disciplinary complaint. Id.



3
    Dr. Nancy Oretskin is not a Defendant, as Plaintiff never served her, and this Court dismissed her from the case.
                                                            3
       Prior to the pre-determination hearing regarding his proposed termination, Plaintiff

requested those five affidavits. NMSU provided an affidavit prepared by Dr. Harikumar Sankaran,

Plaintiff’s Department Chair, as it was included in Plaintiff’s departmental file. Id. NMSU did

not provide the remaining four affidavits because they were prepared at the request of Dr. Oretskin

for use in a non-university proceeding and therefore were not public records subject to disclosure

under the Inspection of Public Records Act. Defendants’ Response, Exhibit A, 113:20-114:7

(remarks of Lisa Warren, NMSU Associate General Counsel).

        During the pre-determination hearing, Plaintiff made the allegations of self-plagiarism a

significant portion of his opening statement then he questioned Dr. Oretskin and others about the

source of the allegations and the authors of the four affidavits. Dean Pontelli cut off the

questioning, ruling the subject of self-plagiarism allegations not relevant to the proposed

termination of Plaintiff’s employment for failure to return to work following an unpaid leave of

absence. Excerpts from the Transcript of the Predetermination Hearing, attached as Exhibit A.

       Plaintiff alleges that he was denied his procedural due process rights when NMSU did not

provide the four affidavits prior to the pre-determination hearing and when Dean Pontelli “did not

compel” witnesses to answer Plaintiff’s questions concerning the self-plagiarism allegations (e.g.,

“Defendant Oretskin refused to answer numerous relevant questions at the hearing regarding the

tainting of the tenure process”). Complaint, ¶¶ 60, 87.

                                         ARGUMENT

       To be admissible, evidence must be relevant to the claims and defenses in the case;

                                                4
“[i]rrelevant evidence is not admissible.” Federal Rules of Evidence (“FRE”) 402. Evidence is

relevant if “it has any tendency to make a fact more or less probable than it would be without the

evidence, and . . . the fact is of consequence in determining the action.” FRE 401.

       Defendants assert that the source and substance of any allegations of self-plagiarism made

in the spring of 2017 were not relevant to the proposed termination of Plaintiff’s employment in

the spring of 2018 and are not relevant now to Plaintiff’s claims in this lawsuit. Plaintiff has made

no factual or causal connection whatsoever between the allegations of self-plagiarism and his

termination or the claims he brings in this lawsuit. Therefore, all evidence of the self-plagiarism

allegations is unnecessary and irrelevant to resolving the contested issues.

       Plaintiff’s First Cause of Action is for breach of contract, alleged against NMSU. Plaintiff

must prove the existence of a valid contract, breach by the Defendant, and damages. Plaintiff

alleges that the “contract” in question is the “document granting [Plaintiff’s] professional leave of

absence.” Complaint, ¶ 77. The document Plaintiff refers to is a letter from Provost Daniel

Howard, granting Plaintiff’s requested leave of absence. Defendants’ MSJ, Exhibit I. That

document makes no mention of allegations of self-plagiarism, nor any reference to the quality

Plaintiff’s academic research. The allegations of self-plagiarism are completely unrelated to

Plaintiff’s allegations that he had a valid contract with NMSU that allowed him to be on an unpaid

leave of absence until January 2020.

       Plaintiff’s Second Cause of action is for violation of his procedural due process rights under

42 U.S.C. § 1983. Plaintiff alleges that Defendants improperly withheld the four affidavits and

                                                 5
that Dr. Pontelli improperly ruled testimony concerning the allegations of self-plagiarism not

relevant to the issues in the pre-determination hearing. If Defendants were correct in deciding that

documents prepared for a non-university proceeding and allegations made prior to Plaintiff’s leave

of absence were not relevant, then much of Plaintiff’s claim under 42 U.S.C. § 1983 evaporates.

If NMSU was wrong to withhold the four affidavits (assuming arguendo they were in NMSU’s

possession) and if Dean Pontelli was wrong on limiting testimony concerning self-plagiarism

allegations, then possibly Plaintiff was prejudiced at the pre-determination hearing. The parties

have already submitted evidence to the Court sufficient to resolve this contested relevance issue.

Defendants’ MSJ, Exhibits A, H - K, N, P; Defendants’ Response, Exhibit A. The contested

relevance question can be resolved as a matter of law without further evidence on the source and

substance of the allegations, and without allowing the jury to be exposed to such confusing

evidence. Defendants assert that the contested relevance question should be decided as a matter

of law to avoid the invasion of privacy of individuals not a party to this litigation.

        Even if relevant, evidence may be excluded “if its probative value is substantially

outweighed by a danger of . . . unfair prejudice, confusing the issues, misleading the jury, undue

delay, wasting time, or needlessly presenting cumulative evidence.” FRE 403. Plaintiff filed a bar

complaint against Dr. Oretskin, named her as a Defendant in this lawsuit but failed to serve her,

and has named her as an anticipated witness at trial.4 Plaintiff questioned Dr. Oretskin extensively



4
 Dr. Oretskin is no longer employed by NMSU. Plaintiff has not issued a subpoena for her testimony. Defendants
will object to Dr. Oretskin as a witness as she has no knowledge of the claims and defenses in this lawsuit.
                                                       6
on this subject at the pre-determination hearing. Exhibit A; pp. 102-114 (highlighted portions).

Dr. Oretskin testified that she was not the source of the allegations and that when an unidentified

colleague told her about the allegations, she suggested that they be referred to Plaintiff’s

Department Head, Dr. Sankaran. Plaintiff is obsessed with learning the source of those allegations,

perhaps with a vengeful motive. Evidence of the allegations of self-plagiarism could confuse the

jury as to the claims in this lawsuit (e.g., there is no defamation claim or any claim that the self-

plagiarism allegations had any role in Plaintiff’s termination).

                                         CONCLUSION

       WHEREFORE, Defendants respectfully request this Court to decide the contested issue of

relevance as a matter of law and exclude any evidence or testimony concerning the source and

substance of allegations of self-plagiarism.


                                               Respectfully submitted,


                                               CONKLIN, WOODCOCK & ZIEGLER, P.C.


                                               By:    /s/ Kathy L. Black
                                                      Christa M. Hazlett
                                                      Kathy L. Black
                                                      320 Gold Ave., SW, Suite 800
                                                      Albuquerque, NM 87102
                                                      Tel. (505) 224-9160
                                                      Fax (505) 224-9161
                                                      cmh@conklinfirm.com
                                                      klb@conklinfirm.com
                                                      Attorneys for Defendant

                                                  7
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 22nd day of March 2021, I filed the foregoing

electronically through the CM/ECF system, which caused all counsel of record to be served by

electronic means, as more fully reflected on the Notice of Electronic Filing.


Brian J. Pezzillo
HOWARD & HOWARD ATTORNEYS, PLLC
3800 Howard Hughes Pkwy., Ste. 1000
Las Vegas, NV 89169
Tel. (702) 667-4389
Fax (702) 567-1568
bjp@h2law.com


/s/ Kathy L. Black
Kathy L. Black




                                                 8
